Motion granted; Appeal Dismissed and Memorandum Opinion filed
December 15, 2016.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00312-CV

                     THE ESTATE OF KATHI WALSH

                   On Appeal from the Probate Court No. 2
                           Harris County, Texas
                       Trial Court Cause No. 365864

                   MEMORANDUM                   OPINION


      This is an appeal from a judgment signed March 22, 2016. The clerk’s
record was filed April 14, 2016. The reporter’s record was filed June 29, 2016. No
brief was filed.

      On October 20, 2016, this court issued an order stating that unless appellant
submitted a brief on or before November 10, 2016, the court would dismiss the
appeal for want of prosecution. See Tex. R. App. P. 42.3(b). Appellant filed no
response.
      On November 14, 2016, appellee filed a motion to dismiss the appeal for
want of prosecution. On November 28, 2016, appellant filed a response to the
motion to dismiss. However, no brief or motion for extension of time has been
filed. Accordingly, appellee’s motion is granted, and the appeal is ordered
dismissed.



                                     PER CURIAM


Panel consists of Justices Boyce, Busby, and Wise.




                                        2